       Case 3:19-cv-04740-WHO Document 33 Filed 12/18/19 Page 1 of 2



 1   SULAIMAN LAW GROUP, LTD.
     James C. Vlahakis (Illinois State Bar No. 6230459)
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: (630) 575-8181
 4   Email: jvlahakis@sulaimanlaw.com
     Attorney for Plaintiff
 5   PRO HAC VICE
 6
                                 UNITED STATES DISTRICT COURT
 7
                             NORTHERN DISTRICT OF CALIFORNIA
 8

 9
      GILBERT CASTILLO JR., individually           Case No. 3:19-cv-04740-WHO
10    and on behalf of a nationwide class of
      similarly situated individuals,              NOTICE OF SETTLEMENT
11
                        Plaintiff,
12
             v.
13

14    SYNCHRONY FINANCIAL d/b/a
      SYNCHRONY BANK, and PAYPAL,
15    INC.,
16                      Defendants.
17

18          PLEASE TAKE NOTICE that GILBERT CASTILLO JR. (the “Plaintiff”) and

19   SYNCHRONY FINANCIAL d/b/a SYNCHRONY BANK and PAYPAL, INC. (the
20   “Defendants”), hereby notify the Court the parties have reached settlement, and are in process of
21
     completing the settlement agreement and filing dismissal papers. The parties anticipate filing
22
     dismissal papers within 45 days.
23

24   Dated: December 18, 2019                    Respectfully submitted,
25                                               By: /s/ James C. Vlahakis
                                                 James C. Vlahakis, Admitted Pro Hac Vice
26                                               Counsel for Plaintiff
                                                 Sulaiman Law Group, Ltd.
27                                               2500 South Highland Avenue, Suite 200
                                                 Lombard, Illinois 60148
28
                                                     1
     Case 3:19-cv-04740-WHO Document 33 Filed 12/18/19 Page 2 of 2



 1                                   Telephone: (630) 568-3056
                                     jvlahakis@sulaimanlaw.com
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
